Title: To Benjamin Franklin from ——— Milet l’aîné, with Franklin’s Draft of a Reply, and Other Applicants for Emigration, 12[–19] March 1784
From: Milet l’aîné, ——
To: 



Beginning in March, 1784, Franklin was able to send would-be emigrants copies of his “Information to Those Who Would Remove to America,” which he had printed in English and French versions. The draft reply to Milet l’aîné, which he wrote at the top of Milet’s letter and presumably gave to L’Air de Lamotte to translate, is our earliest evidence of his having sent one of those pamphlets. Milet’s letter is published in full as an example of the applications Franklin received from would-be emigrants during the period of this volume. The others, to which no replies have been located, are summarized below.
Leonhard Magnus Broell of Nuremberg writes in German from Paris on April 6. In 1780, while living in Amsterdam, he decided to go to America and applied to Captain Gillon of the frigate South Carolina; Gillon hired him as a valet. After serving for fourteen months, he fell ill and had to leave the ship at Corunna. As Gillon was very

fond of him, the captain encouraged him to proceed to America once he recovered, and gave him the names of four merchants in Philadelphia who might hire him: Phul, Thiriot, Radel, and Dessessement. Broell now asks Franklin to help him find an affordable passage to Philadelphia. His current employer, Locré, will provide a recommendation.
On April 14, a widower from lower Normandy with two children writes from Fécamp (where he has business) because he knows that Franklin welcomes “tout honnête homme.” For years he has longed to live under freedom. Now that the United States has triumphed over England, he wishes to emigrate, placing himself under Congress’ and Franklin’s protection to obtain lands in Pennsylvania, Virginia, or New York. He is sure that his neighbors the La Luzernes—the comte de La Luzerne and the bishop of Langres—will provide him with letters of recommendation to their brother, the French minister to the United States. The most precious recommendation of all, of course, would be from Franklin himself, and he begs Franklin to supply one. The writer signs himself “De mauviel Du Bouillon.”
Thirty-five-year-old Dalzan Delapierre writes on April 25 from Florac in Languedoc. He has long wanted to transplant himself to

the country now called the United States of America. That desire has only increased with time, as he wishes to live under civil and religious freedom and observe the effects of independence on the American people. He deplores discrimination against non-Catholics, which he himself has suffered. The execution of Calas at Toulouse, which he witnessed, was a frightening example of iniquity and barbarism. He begs Franklin to inform him of what he can expect in America, and what resources he would need in order to live comfortably. He proposes to devote himself to agriculture, although he is a lawyer. The comte de Nozières will deliver his letter and can vouch for his character. Dalzan is hoping to settle along the Pee Dee River in Carolina and wants Franklin’s opinion of this locale.
On April 30 Piere Louis Stouppe, the scion of a military family, writes in German from Ach in Upper Austria to request information about America with a view toward emigrating there. He asks that Franklin’s reply be sent to Franz Ferdinand von Prielmayr. On the letter itself, Ferdinand Grand translated into French the salutation and wrote a brief précis of the substance of the inquiry, suggesting that Franklin send Stouppe a copy of “Information to Those Who Would Remove to America.” Although the writer does not know any trade, Grand noted, he nevertheless was offering his services.
A. J. Renaux, an engineer who tells Franklin that he is acquainted with Le Ray de Chaumont, writes on May 19 from the Hôtel de Poitou in Paris. He will soon be free to embark for the United States, and asks how he might be useful to the new republic. He is forty years old, in good health, and has traveled to several European countries. His two defects are his lack of English and his uncertain finances. If

he could choose an occupation, he would clear lands, locate and excavate mines, and write a natural history of the lands he would survey. In winter he could teach courses in French on mechanics, hydraulics, mineralogy, and assaying, perhaps in Boston. For twenty-one years others have benefited from his work in the mines, but he has not gained personally, nor is he certain that the French government will reward him for it.
On May 23 Matthew Young writes in English from Trinity College in Dublin. He is sending Franklin, through a London bookseller, a copy of his new treatise on “Sir Isaac Newton’s theory of the pulses of the air.” He now seeks Franklin’s advice on a scheme he formed with several other students in 1773 but abandoned at the outbreak of the late war: emigrating to America and founding a college. His ardor for this dream remains strong, but in the meantime he has started a family and has earned a position at the college with a good salary and the promise of advancement. He believes that the benefits of living in America, under its freedoms and among its virtuous people, will more than compensate for the inevitable loss of income. Would Franklin be willing to advise him? Young begs Franklin not to reveal his plan to anyone in Ireland, and to send his answer care of the Forster brothers at Bordeaux.
In a letter written on a Sunday, July 4, the marquise de Lafayette asks Franklin to see a gentleman from Auvergne who wants to emigrate to America. This man is a relative, though she and her husband do not know him well; his lands adjoin those of her husband’s. Would Franklin please advise him on what opportunities might exist?
Also on July 4, Georges Le Cerf, in Paris, asks whether Franklin

had yet heard anything about the possibility of Le Cerf’s establishing a watchmaking manufactory in America. Whether or not his proposal was approved, he is still eager to emigrate with his small family. If an American ship will be leaving for Philadelphia from Le Havre or Rouen around September, he would make arrangements to depart. His address is “Mr Le Cerf. horloger au grand Monarque,” rue des Bourdonnais.
On July 21 Frohard de Lamette, writing from Dunkirk and signing himself as an officer in the Couronne regiment, appeals to “Monsieur le Docteur” to assist some of his relatives in emigrating to America. Several generations of Lamettes had served in the military; they had achieved glory but not wealth. His ancestors, who emigrated from England more than two hundred years since, once owned grand estates in Picardy, but all that remains is a small farm. The recently widowed mother, living on the farm, is barely able to provide the necessities of life for her eight children, the eldest of whom is around twenty. Lamette hopes to settle them in Pennsylvania. They would be ideal immigrants: virtuous, wise, hardworking, and sober. Vices common to city folk are unknown to them. If all emigrants to the United States possessed these traits, America would see the rebirth of a golden age. Lamette beseeches Franklin to serve as their father and protector, and help them find a farm, perhaps near Franklin’s own relations. He would receive their unbounded gratitude.
On August 4, Madame Des Mignons Dusaray addresses Franklin in phonetic French, sending for the fifth time a letter to “votre othel â chailliot.” (Whether the previous four letters found their way to

Passy, rather than Chaillot, is not known.) She requests free passage to Philadelphia as well as land for herself and ten other people, including her seven children. She is the descendant of a long line of military officers who left her with nothing but debts. Her relative L’Averdy had given her husband employment; since then, their income has fallen from four thousand to fifteen hundred livres. If it were not for her extreme distress she would not trouble respectable people with her requests, as it is difficult for someone so well-born to be reduced to supplication. She hopes that Franklin has more regard for her than do the farmers general and will grant her lands. She would rather leave than starve to death.



Monsieur
Neuville ce 12[–19] mars 1784

Je prens la liberté de vous écrire pour un jeun homme, qui désireroit passer en amérique, mais non pas sans recomandation, c’est pourquoi il m’a chargé de vous écrire a ce sujet, bien informé que vous vous employez volontiers; pour un homme dans lequel vous reconnoissiez quelque qualité; en Effet, le jeun homme en a quelques unes; il sait écrire correctement, ayant fait de bonnes Etudes, il aime baucoup cultiver; ce qui l’engage a partir le plus c’est qu’il à apris que lon donnoit un certain terrain a ceux qui passoient; mais il désireroit auparavant etre un peu au fait des meurs des habitants, connoitre Surtout la qualité et l’Exposition du sol pour voir Ce qu’il pouroit produire avec plus d’avantage: D’ailleurs, Monsieur, si vous daignez agreer ma lettre; et m’honorer d’une réponse, le jeune homme ira lui meme a paris ou il aura l’honneur de vous voir, en attendant l’honneur de la vôtre. Jai l’honneur D’Etre avec la plus haute Estime Monsieur Votre tres humble et tres obeissant Serviteur

Milet L’ainé
Mon adresse est à Neuville sur seine par bar sur seine


 
[In Franklin’s hand:]

Sir,
Passy, Mar. 19. 1784

I have no Orders or Authority to encourage any Persons to go to America, by promising Lands or other Favours from the Government there. The enclos’d printed paper will give such an Account of that Country as may perhaps convince your Friend that he had better stay where he is. I have the honour to be &c
